Cite as 2013 Ark. 471

                  SUPREME COURT OF ARKANSAS
                           No. CV-13-676


                                                    Opinion Delivered   November 14, 2013

                                                    PRO SE MOTIONS FOR BELATED
MARCUS W. FIELDS                                    APPEAL OF ORDER AND TO
  PETITIONER                                        COMPLETE THE RECORD [LEE
                                                    COUNTY CIRCUIT COURT, 39CV-
v.                                                  13-23, HON. RICHARD L.
                                                    PROCTOR, JUDGE]
STATE OF ARKANSAS
  RESPONDENT

                                                    MOTION FOR BELATED APPEAL
                                                    DISMISSED; MOTION TO
                                                    COMPLETE RECORD MOOT.


                                         PER CURIAM

          On February 19, 2013, petitioner Marcus W. Fields filed a pro se petition for writ of

habeas corpus in the circuit court in Lee County where he was incarcerated. The circuit court

dismissed the petition. Petitioner failed to file a timely notice of appeal, and he now seeks leave

to proceed with a belated appeal and asks that a writ of certiorari be issued to complete the

record.

          We need not consider the merits of the motion for belated appeal because the Lee

County Circuit Court can no longer grant the relief requested by appellant. The motion to

complete the record is moot.

          An appeal from an order that denied a petition for postconviction relief, including a

petition for writ of habeas corpus, will not be permitted to go forward where it is clear that the

appellant could not prevail. Davis v. Hobbs, 2013 Ark. 378 (per curiam); Wilencewicz v. Hobbs, 2012
                                       Cite as 2013 Ark. 471

Ark. 230 (per curiam); Fudge v. Hobbs, 2012 Ark. 80 (per curiam).

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in the county in which the prisoner is held in custody, unless the

petition is filed pursuant to Act 1780 of 2001, as amended by Act 2250 of 2005 and codified as

Arkansas Code Annotated sections 16-112-101 to -108 (Repl. 2006). Borum v. State, 2011 Ark.
415 (per curiam). Arkansas Code Annotated section 16-112-105 requires that certain procedural

requirements be met by a petitioner asking a court to issue a writ of habeas corpus. The writ

must be directed to the person in whose custody the prisoner is detained. Id. Additionally, the

writ should be issued by a court that has personal jurisdiction over the defendant. Wilencewicz,

2012 Ark. 230. Appellant’s petition was not filed under Act 1780, and the public records of the

Arkansas Department of Correction confirm that appellant is now incarcerated in a facility in

Lincoln County.

       A circuit court does not have jurisdiction to release on a writ of habeas corpus a prisoner

not in custody in that court’s jurisdiction. Davis, 2013 Ark. 378; Chestang v. Hobbs, 2011 Ark. 404

(per curiam); Buckhanna v. Hobbs, 2011 Ark. 119 (per curiam). When a prisoner who seeks

habeas relief is transferred to a facility in a different county, the circuit court in the county where

the prisoner was previously incarcerated no longer has jurisdiction to issue and make a

returnable writ. Davis, 2013 Ark. 378; Wilencewicz, 2012 Ark. 230. Although the Lee County

Circuit Court may have retained subject-matter jurisdiction, it does not retain personal

jurisdiction over the petitioner who is not in custody in Lee County, and an order by the Lee

County Circuit Court will not act to effect his release. See Davis, 2013 Ark. 378. This court will



                                                  2
                                      Cite as 2013 Ark. 471

dismiss an appeal of the denial of a petition for writ of habeas corpus where the appellant is no

longer incarcerated in the county where his petition was filed because the court can no longer

grant the relief sought. Id.

       Motion for belated appeal dismissed; motion to complete record moot.

       Marcus W. Fields, pro se petitioner.

       No response.




                                               3